Citation Nr: 0935134	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Marine 
Corps from August 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Providence, 
Rhode Island, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Currently diagnosed tinnitus was first manifested while on 
active duty service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
In this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.  

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be a medical diagnosis 
of a current disability; medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also include statements conveying sound 
medical principles found in medical treatises.  It also 
includes statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is 
any evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a 
specific disability and a determination of the origins of a 
specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination, the benefit of the 
doubt is afforded the claimant.

Here, the Veteran contends that while training on the firing 
range in boot camp on Parris Island, he began experiencing pain 
and ringing in his left ear.  While the pain subsided, he 
continued to have ringing in his ear throughout his life.  He 
states that he sought private medical treatment with Dr. FS 
soon after service.  Dr. FS, he reports, diagnosed tinnitus and 
left ear hearing loss.  Unfortunately Dr. FS is now deceased, 
and his records are not available.

Service treatment records reveal no complaints of or treatment 
for any ear problems.  There is no reference to tinnitus, and 
hearing was reported as normal on entry and separation 
physicals.  Current VA treatment records, from February to July 
2007, show subjective complaints of constant left ear tinnitus 
since 1951.

The Board finds that service connection for tinnitus is 
warranted.  The Veteran is competent to describe his tinnitus 
symptoms, as he can observe and experience buzzing or ringing 
in his ears, even in the absence of specialized training and 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
He is also competent to state when the problem began, and to 
describe whether it has persisted since then.  Resolving all 
doubt in favor of the Veteran, the Board finds that tinnitus 
began in service and has existed since that time.  Based on the 
continuity and chronicity of the disease, service connection is 
warranted.


ORDER

Service connection for tinnitus is granted, subject to the laws 
and regulations governing payment of monetary benefits.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
This includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the disability 
or symptoms may be associated with the veteran's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking 
in specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, the Veteran has reported that his tinnitus began in 
service after exposure to loud noise on the firing range, and 
that hearing loss developed gradually after that.  The Veteran 
is competent to describe the incident of acoustic trauma, and 
the training he reports is, of course, standard.  The Board 
therefore finds that the evidence of record establishes noise 
exposure, or injury, in service.

Current VA treatment records, and the Veteran's competent lay 
statements, establish that there is some hearing impairment 
present.  The extent is somewhat unclear, but the records are 
sufficient to establish the presence of a current hearing loss 
disability.

Given the showing of an in-service noise exposure and current 
disability, the Board finds that an examination is required to 
obtain a competent medical opinion regarding causation of the 
Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Schedule the Veteran for a VA Audiology 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should be 
informed that noise exposure on the firing 
range in boot camp is conceded; there is no 
other allegation of noise exposure.  The 
examiner is asked to opine as to whether 
there is a current hearing loss disability 
of either or both ears, and if so, is it at 
least as likely as not that such is related 
to in-service noise exposure.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO 
should then readjudicate the claim on appeal.  
If any benefit sought remains denied, the RO 
should issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


